DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US-2005/0242137) in view of Cook (US-2009/0265971) and further in view of Schreindl (US-4906025).
As to claim 1 and 18, Fishman teaches a wearable identification bracelet comprising:
a wristband 18 securable to a wearer, comprising a housing attached to the wristband, the housing having a pair of lugs 20 with a slit, each lug extending from each side of the housing and adapted to receive the corresponding ends of the wristband inserted into the corresponding slits (see Fishman figures 1-3, pp 0024) ; 
wherein the housing comprises a snap-on cover 19 (see pp 0023, 0029-0032) , a base 12, and a waterproof gasket 30 insertable into the base; wherein the snap-on cover is configured to be snapped on the base thereby creating a hermetically sealed waterproof structure; (see Fishman figure 2, pp 0030)
and an information tag 50 insertable into the housing (see Fishman figure 5 pp 0038-0042).
Fishman lacks a plurality of openings for receiving a locking rivet and one or more openings for receiving one or more color-coded pins;.  Cook teaches a wristband with a pluralitiy of openings 16 for receiving a locking rivet 30,31 (see figure 4).  Cook further teaches a plurality of openings 23 for receiving color coded pins (see Cook figure 2, paragraph 0018, 0038, 0041).  It would have been obvious to one of ordinary skill in the art to modify Fishman to include openings as taught by Cook for locking rivets since this is a known type of closure for wristbands that would yield predictable results by mere substitution of one type of closure for another.  It would also have been obvious to include openings for color-coded pins as taught by Cook in order to express additional visual indicators or enhance the ornamental appearance of the device.
Regarding the new limitation that the color-coded pins terminate in a round head on each end is not patentable over Fishman combined with Cook.  Cook shows a pin 43 with rounded ends (see figure 5C).  It would have been obvious to one of ordinary skill in the art to make the pins with a round head on each end as a mere change in the ornamental appearance thereof.  It has been held that matters related to mere ornamentation cannot be relied upon for patentability. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Fishman lacks a removable transparent cover.  Scheindl teaches a wristband comprising a removable transparent cover 30 for covering and protecting a writing surface or an information tag 34 (see Scheindl figures 6-8, column 3 lines 29-40).  It would have been obvious to one of ordinary skill in the art to modify the wristband of Fishman to include a transparent detachable cover as taught by Scheindl in order to allow writing to be seen therethrough and since a detachable snap on cover is a known alternative to a hinged cover.
Cook teaches that the pins are color coded to indicate different information about the wearer.  (see Cook figure 2, paragraph 0059).  This can be considered to be an “alert” of the bracelet wearer. For the same reason given above, it would have been obvious to one of ordinary skill in the art to include color-coded pins as taught by Cook in order to express additional visual indicators or enhance the ornamental appearance of the device.  The specific color coding is not patentable since there is not a functional relationship between the colors and the claimed wristband.  It has been held that mere changes in printed matter cannot be relied upon for patentability absent a new and unobvious functional relationship between the printed matter and the substrate. Where a product merely serves as a support for printed matter, no functional relationship exists. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).

	Claims 2, 3, 5, 7, 9, 11, 15, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US-2005/0242137) in view of Cook (US-2009/0265971) and further in view of Schreindl (US-4906025) and further in view of Klein (US-2006/0261958).
As to claim 2 and 19, Fishman does not explicitly teach a barcode.  Klein teaches a wristband with a barcode (see Klein figure 8b).  It would have been obvious to one of ordinary skill in the art to include a bar code with the wristband of Fishman in order to provide information that is machine readable.
	As to claim 3, 7, and 20, Fishman does not explicitly teach a RFID tag.  Klein teaches a wristband with a RFID tag (see Klein pp0017).  It would have been obvious to one of ordinary skill in the art to include a RFID tag with the wristband of Fishman in order to provide information that is machine readable.
	As to claim 5, the information medium of Fishman is folded, forming several plies, any of which could be considered a separation pad adapted to separate the rest of the tag. (see Fishman figure 5, pp0040).
	As to claims 8, 9, and 11, the limitations reciting specific printed information are not patentable as they do not recite a novel and non-obvious functional relationship between the printed matter and the substrate.  Similarly, the recited information is not functionally related to an RFID tag either.  It has been held that mere changes in printed matter cannot be relied upon for patentability absent a new and unobvious functional relationship between the printed matter and the substrate. Where a product merely serves as a support for printed matter, no functional relationship exists. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).  Klein teaches including medical information on a wristband conveyed via barcode or RFID (see Klein pp0003, 0055).  It would have been obvious to one of ordinary skill in the art to use a wristband as taught by Fishman in view of Klein for personal, medical, or emergency information in order to make this information conveniently accessible.
As to claim 15, Fishman teaches a device that is assembled by printing a label, inserting a gasket, inserting the printed label, snapping a snap-on cover onto the base, releasably attaching a wristband to the housing and securing the wristband around a wrist of a user.
Fishman lacks a plurality of openings for receiving a locking rivet and one or more openings for receiving one or more color-coded pins;.  Cook teaches a wristband with a pluralitiy of openings 16 for receiving a locking rivet 30,31 (see figure 4).  Cook further teaches a plurality of openings 23 for receiving color coded pins (see Cook figure 2, paragraph 0018, 0038, 0041).  It would have been obvious to one of ordinary skill in the art to modify Fishman to include openings as taught by Cook for locking rivets since this is a known type of closure for wristbands that would yield predictable results by mere substitution of one type of closure for another.  It would also have been obvious to include openings for color-coded pins as taught by Cook in order to express additional visual indicators or enhance the ornamental appearance of the device.  
Regarding the new limitation that the color-coded pins terminate in a round head on each end is not patentable over Fishman combined with Cook.  Cook shows a pin 43 with rounded ends (see figure 5C).  It would have been obvious to one of ordinary skill in the art to make the pins with a round head on each end as a mere change in the ornamental appearance thereof.  It has been held that matters related to mere ornamentation cannot be relied upon for patentability. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Fishman lacks a removable transparent cover.  Scheindl teaches a wristband comprising a removable transparent cover 30 for covering and protecting a writing surface or an information tag 34 (see Scheindl figures 6-8, column 3 lines 29-40).  It would have been obvious to one of ordinary skill in the art to modify the wristband of Fishman to include a transparent detachable cover as taught by Scheindl in order to allow writing to be seen therethrough and since a detachable snap on cover is a known alternative to a hinged cover.
Fishman does not explicitly teach a barcode.  Klein teaches a wristband with a barcode (see Klein figure 8b).  It would have been obvious to one of ordinary skill in the art to include a bar code with the wristband of Fishman in order to provide information that is machine readable.
As to claim 16, Fishman does not explicitly teach a RFID tag.  Klein teaches a wristband with a RFID tag (see Klein pp0017).  It would have been obvious to one of ordinary skill in the art to include a RFID tag with the wristband of Fishman in order to provide information that is machine readable.
As to claim 17, the information medium of Fishman is folded, forming several plies, any of which could be considered a separation pad adapted to separate the rest of the tag. (see Fishman figure 5, pp0040).
	
Claim 4, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US-2005/0242137) in view of Cook (US-2009/0265971) and further in view of Schreindl (US-4906025) and further in view of Mantrawadi (US-2020/0289001).
As to claim 4, Fishman lacks an NFC chip.  Mantrawadi teaches a wristband with an NFC chip (see Mantrawadi pp0087).  It would have been obvious to one of ordinary skill in the art to include a NFC chip with the wristband of Fishman in order to provide information that is accessible through wireless communication.
As to claim 6, the information medium of Fishman is folded, forming several plies, any of which could be considered a separation pad adapted to separate the rest of the tag. (see Fishman figure 5, pp0040).
As to claims 10 and 12, the limitations reciting specific information are not patentable as they do not recite a novel and non-obvious functional relationship between the printed matter and the substrate, in this case the NFC chip is the substrate.  It has been held that mere changes in printed matter cannot be relied upon for patentability absent a new and unobvious functional relationship between the printed matter and the substrate. Where a product merely serves as a support for printed matter, no functional relationship exists. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).  Furthermore, Mantrawadi teaches including medical information about a user on a wristband conveyed via NFC chip (see Mantrawadi pp0018, 0082).  It would have been obvious to one of ordinary skill in the art to use a wristband as taught by Fishman for personal, medical, or emergency information in order to make this information conveniently accessible.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US-2005/0242137) in view of Cook (US-2009/0265971) and further in view of Schreindl (US-4906025) in view of Schmid (US-2020/0184853).
As to claim 13, Fishman and Cook lacks a rivet with male and female components distinct from the opening in the band.  Schmid teaches a wristband with openings 30 and a locking rivet 14 with male 20 and female 18 components.  (see Schmid figures 1-6, pp0013-0014).  It would have been obvious to one of ordinary skill in the art to combine the wristband of Fishman with a closure as taught by Schmid since the mere substitution of one known closure for another would yield predictable results.

Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. 
The applicant argues that Schreindl does not teach a transparent cover and seems to argue that transparent covering is not transparent because of an opaque cap 27.  This is not persuasive because Schreindl teaches the opaque cap 26 shown in figure 7 as an alternative embodiment to the transparent cover 30 shown in figure 6.  Obviously a transparent cover would permit the written material underneath to be visible whereas an opaque cap would not, with predictable results.  The fact that Schreindl teaches both alternatives side-by-side in figures 6 and 7 is evidence enough that the proposed modification would not destroy the operability of the device.
The applicant argues that the cover taught by Schreindl does not specifically disclose that the cover is detachable because Schreindl teaches an alternative embodiment that is hingedly attached in figure 9.  This is not persuasive because Schreindl clearly shows the cover 30 being detached in figures 6 and 8 and the embodiment of figure 9 is an alternative where the cover remains hingedly coupled.	The applicant argues that Fishman and Cook do not teach pins with a rounded over heads at each end of the pin.  This is not patentable because it amounts to a mere change in the ornamental configuration of the invention.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It has been held that matters related to mere ornamentation cannot be relied upon for patentability. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 
The applicant argues that the functional purpose of the color-coded pins is that they correspond to an alert or a medical condition of the person wearing the bracelet.  This is not persuasive because the prior art, in particular Cook, teaches that the shape color and appearance of the pins are used to signify information about the person wearing the bracelet.  The specific information conveyed by the pins is analogous to printed matter that does not present a novel and non-obvious functional relationship with the structure of the claimed invention.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) Mere changes in printed matter cannot be relied upon for patentability absent a new and unobvious functional relationship between the printed matter and the substrate. Where a product merely serves as a support for printed matter, no functional relationship exists. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).  The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." (see MPEP 2112.01, 2111.05).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In particular McDermott (US-2010/0132237) teaches a color-coded clasp attached to a wristband to indicate medical information about a patient. (see McDermott, abstract).
Davis (US-2011/0277501) teaches a wristband with display pins.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636